DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of the Amendment filed 2/4/2021.

Drawings
The drawings were received on 2/4/2021.  These drawings are approved.

Allowable Subject Matter
Claims 11-20 are allowable over the prior art of record.
The following is a statement of reasons for the indication of allowable subject matter: one of ordinary skill in the art would not have been motivated to modify the teaching of Mraz et al., Mehrotra et al. and/or Reich to further includes, among other things, the specific of a secure one-way network gateway for transmitting data from a source network to a destination network, comprising a combination of a first and a second field-programmable device and a processor where the second field-programmable device being coupled to the output of the one-way link and to the output circuit, the second field-programmable device configured to load the second set of configuration data from the memory, the second set of configuration data for programming the second field-programmable device to pass data from the output of the one-way link to the output circuit, and a processor coupled to the memory and a separate management interface, the processor configured to receive an updated first set of configuration data and/or an updated second set of configuration data via the management interface and to replace the respective first set of configuration data and/or second set of configuration data in the memory with the received updated first set of configuration data and/or updated second set of configuration data as set forth in claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James H Cho whose telephone number is (571)272-1802.  The examiner can normally be reached on M-F  3:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	
James Cho
Examiner, Art Unit 2844

/AMY COHEN JOHNSON/Supervisory Patent Examiner, Art Unit 2844